Case 2:19-cv-02367-CBM-RAO Document 1 Filed 03/28/19 Page 1 of 5 Page ID #:1



  1   George M. Kraw (California Bar No. 71551)
      Katherine McDonough (California Bar No. 241426)
  2
      Jessica Melgar (California Bar No. 311575)
  3   Kraw Law Group, APC
      605 Ellis Street, Suite 200
  4
      Mountain View, California 94043
  5   Telephone: 650-314-7800
      Facsimile: 650-314-7899
  6
      gkraw@kraw.com
  7   kmcdonough@kraw.com
      jmelgar@kraw.com
  8
  9   Attorneys for Plaintiffs:
 10   Writers’ Guild-Industry Health Fund; and
      Board of Trustees, Writers’ Guild-Industry Health Fund
 11
 12                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
 13
                              WESTERN DIVISION
 14
 15
      WRITERS’ GUILD-INDUSTRY                    Case No.:
 16   HEALTH FUND; BOARD OF
      TRUSTEES OF THE WRITERS
 17   GUILD-INDUSTRY HEALTH FUND,                COMPLAINT
 18
                    Plaintiffs,
 19
            v.
 20
      CHARLES DENNIS,
 21
 22                Defendant.
 23
 24
 25
 26                                 INTRODUCTION

 27         1.     This is an action for equitable restitution necessary to prevent the

 28   unjust enrichment of Defendant Charles Dennis (hereinafter referred to as

                                      COMPLAINT – 1
                                  CASE NO.:
Case 2:19-cv-02367-CBM-RAO Document 1 Filed 03/28/19 Page 2 of 5 Page ID #:2



  1   “Defendant” or “Mr. Dennis”) and his former spouse Kim Evaleth (hereinafter
  2   referred to as “Ms. Evaleth.”) Plaintiffs seek restitution of certain medical fund
  3   assets which rightfully belong to Plaintiffs and Writers’ Guild-Industry Health
  4   Fund (hereinafter referred to as “Health Fund”, or Benefit Plan) and which are
  5   being wrongly retained by Defendant. The action is brought pursuant to the
  6   Employee Retirement Income Security Act, 29 U.S.C. §§ 1001, et seq.,
  7   (hereinafter “ERISA”).
  8
  9                            JURISDICTION AND VENUE
 10           2.    The Court has jurisdiction of this action under the terms of Section
 11   502(a), (e) and (g) of ERISA, 29 U.S.C. §1132(a), (e) and (g), and 28 U.S.C. §
 12   1331.
 13           3.    This Court has venue over this action pursuant to Section 502(e) of
 14   ERISA, 29 U.S.C. §1132(e), in that this is the district where the Plaintiffs are
 15   administered and where the breaches described herein took place.
 16
 17                                       PARTIES
 18           4.    The Benefit Plan is an employee benefit plan within the meaning of
 19   Sections 3(1) and 3(3) of ERISA, 29 U.S.C. §1002 (1), (2), and (3), and are
 20   maintained for the purpose of providing health and welfare, and related benefits
 21   to eligible participants. The Benefit Plan receive contributions from numerous
 22   employers pursuant to Collective Bargaining Agreements between employers and
 23   Writers Guild of America, West, and Writers Guild of America, East, and
 24   therefore, are multiemployer plans under Section 3(37) of ERISA, 29 U.S.C.
 25   §1002(37), and 29 U.S.C. § 1301(a)(3).
 26           5.    The Benefit Plan and Boards of Trustees maintain their principal
 27   place of business at 2900 West Alameda Avenue, Suite 1100, Burbank,
 28   California.
                                       COMPLAINT – 2
                                   CASE NO.:
Case 2:19-cv-02367-CBM-RAO Document 1 Filed 03/28/19 Page 3 of 5 Page ID #:3



  1         6.     The Benefit Plan brings this action on behalf of themselves and on
  2   behalf of participants and beneficiaries in the Benefit Plan to recover benefits
  3   due, pursuant to Section 502 of ERISA, 29 U.S.C. § 1132(a)(3).
  4         7.     Defendant Charles Dennis is a participant of the Benefit Plan.
  5         8.     Ms. Evaleth is, upon information and belief, a former beneficiary of
  6   the Benefit Plan. Ms. Evaleth received payments from the Benefit Plan in error
  7   on account of fraud by her and Mr. Dennis failing to inform the Benefit Plan of
  8   the dissolution of her marriage to Mr. Dennis.
  9
 10                             STATEMENT OF CLAIMS
 11         9.     Mr. Dennis worked in employment covered by collective bargaining
 12   agreements between his employer and the Writers Guild of America, West. The
 13   collective bargaining agreements required the employer to make contributions to
 14   the Benefit Plan on behalf of covered employees.            As a result of those
 15   contributions, Mr. Dennis was a participant in the Benefit Plan.
 16         10.    Until on or about March 2017, Ms. Evaleth was an eligible
 17   dependent, covered under the Benefit Plan due to her marriage to Mr. Dennis.
 18         11.    Upon information and belief, Mr. Dennis and Ms. Evaleth was
 19   dissolved by judicial dissolution on or about March 31, 2017, thereby making
 20   Ms. Evaleth ineligible to receive benefits from the Benefit Plan. At this time,
 21   neither Mr. Dennis nor Ms. Evaleth informed the Benefit Plan of the dissolution
 22   of their marriage.
 23         12.    Upon information and belief, Ms. Evaleth continued to receive
 24   benefits from the Benefit Plan for medical care she received throughout 2017 and
 25   2018 even though she was not eligible for those benefits.
 26         13.    On or about January 29, 2019, Mr. Dennis notified the Benefit Plan
 27   that he and Ms. Evaleth had dissolved their marriage on or about March 2017.
 28
                                      COMPLAINT – 3
                                  CASE NO.:
Case 2:19-cv-02367-CBM-RAO Document 1 Filed 03/28/19 Page 4 of 5 Page ID #:4



  1           14.      The Benefit Plans’ Trust Fund Office conducted a claims audit of
  2   Mr. Dennis and Ms. Evaleth’s claims from April 1, 2017 through January 29,
  3   2019.
  4           15.      Based on Ms. Evaleth’s eligibility ending on or about March 31,
  5   2017, the claims audit determined that the Benefit Plan had overpaid a total of
  6   $50,234.88 in medical expenses. This is an estimate and could be higher or lower
  7   depending on additional evidence elicited in discovery or at trial.
  8           16.      The Benefit Plan Trust Fund Office sent Mr. Dennis and Ms.
  9   Evaleth a billing letter requesting immediate reimbursement of the overpaid
 10   benefits.
 11           17.      On March 1, 2019, the attorneys for the Benefit Plan sent Mr.
 12   Dennis and Ms. Evaleth a letter, via first class mail and electronic mail,
 13   requesting immediate reimbursement of the overpaid benefits.
 14           18.      To date, Defendant have not paid the Benefit Plan the amount owed
 15   in reimbursement to the Health Funds.
 16           19.      Administration of the Benefit Plan is governed by the Trust
 17   Agreement. Article III, Section 8(iii), titles “Recovery of Costs in Ineligible
 18   Cases” provides that a responsible Producer and Writer shall be jointly and
 19   individually liable to the Health Fund for the amount paid for which the Producer
 20   or Writer or other person is not eligible under the Health Fund rules.
 21
 22                                   PRAYER FOR RELIEF
 23   WHEREFORE, Plaintiffs Health Fund Trustees demand:
 24           (1) An injunction enforcing the provisions of the Trust Agreement and
 25                 ordering the restitution of the amount overpaid minus any payments
 26                 Defendant have made up to an including the date of Judgment, plus the
 27                 additional accrued interest from Defendant to Plaintiffs, together with
 28                 interest and attorney’s fees and costs, and
                                           COMPLAINT – 4
                                       CASE NO.:
Case 2:19-cv-02367-CBM-RAO Document 1 Filed 03/28/19 Page 5 of 5 Page ID #:5



  1         (2)   Such other legal or equitable relief to which Plaintiffs are entitled.
  2
  3
  4   Dated: 03/28/19                        KRAW LAW GROUP
  5
                                             By: /s/ Katherine McDonough
  6
                                                 KATHERINE MCDONOUGH
  7                                              Counsel for Plaintiffs
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                      COMPLAINT – 5
                                  CASE NO.:
